Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Allen Lee Godfrey, Sr., appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2012) complaint and denying his motion to alter or amend the judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Godfrey v. Russell, No. 7:14-cv-00476-NKM-RSB, 2015 WL 5657037 (W.D. Va. Sept. 24 & Oct. 30, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED